PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4818
HARRY LOUIS HARGROVE,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
             Terrence W. Boyle, District Judge.
                   (7:10-cr-00135-BO-1)

                 Argued: October 24, 2012

               Decided: December 12, 2012

 Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.



Affirmed by published opinion. Judge Shedd wrote the opin-
ion, in which Judge Niemeyer and Judge Agee joined.


                        COUNSEL

ARGUED: James Edward Todd, Jr., OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Kristine L. Fritz, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Thomas P. McNamara, Federal Public
2                 UNITED STATES v. HARGROVE
Defender, G. Alan DuBois, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                          OPINION

SHEDD, Circuit Judge:

   Based on his involvement in dogfighting activity, Harry
Louis Hargrove was convicted of violating one provision of
the Animal Welfare Act, 7 U.S.C. § 2156. He now appeals his
60-month sentence. Finding no reversible error, we affirm.

                               I

   The government describes Hargrove as being a "legend" in
the dogfighting community. By Hargrove’s own admission,
he has been involved in dogfighting activity for over four dec-
ades, and at one time he had approximately 250 fighting dogs
on his property. Information in the record shows that off-
spring from one of Hargrove’s fighting dogs, Midnight Cow-
boy, sold for large sums of money across the country because
of its aggressiveness and propensity for fighting. Hargrove
advertised his dogs in various dogfighting-related publica-
tions, and he is famous in the dogfighting industry for his
dogfighting, his breeding activities, his training regimen, and
his ability to produce aggressive fighting dogs. His prior crim-
inal history includes a 1983 Georgia felony dogfighting con-
viction, a 1993 North Carolina animal fighting misdemeanor
conviction, and a 2001 North Carolina animal cruelty misde-
meanor conviction.
                  UNITED STATES v. HARGROVE                  3
   The investigation underlying this case began with com-
plaints that Hargrove was involved in dogfighting on his
property in Duplin County, North Carolina. During the inves-
tigation Hargrove sold an American Pit Bull Terrier to an
undercover informant. The sale was consummated after Har-
grove demonstrated the dog’s prowess by fighting it with
another dog on his property. Pursuant to a search warrant, law
enforcement officers seized 34 additional dogs which were
eventually euthanized because of poor health, aggressive ten-
dencies, or both. Additionally, the officers found multiple
tools and indicia of the dogfighting trade throughout Har-
grove’s property, including: a fighting pit that was covered in
a significant amount of blood; "break sticks" which are used
to break the bite hold of a dog during a fight; modified jumper
cables that were used to electrocute dogs; a large debris pit
that contained, among other things, dog carcasses; a blood-
covered treadmill with wooden sides; a springpole, which is
used to build up a dog’s leg and jaw muscles; an old "jenny,"
which is used to increase a dog’s stamina by having the dog
run continuously for extended periods of time while chasing
a bait; large quantities of animal medicines; and hundreds of
canine pedigrees.

   The government charged Hargrove in one count with vio-
lating § 2156(b), which makes it unlawful "for any person to
knowingly sell, buy, possess, train, transport, deliver, or
receive any animal for purposes of having the animal partici-
pate in an animal fighting venture." The statutory maximum
for this offense is 60 months. See 18 U.S.C. § 49. Without a
plea agreement, Hargrove pled guilty to the charge. Before
sentencing, a probation officer calculated Hargrove’s advisory
guideline range to be 10-16 months. Objecting to this calcula-
tion, Hargrove argued that the range should be 0-6 months.

   While not taking issue with the probation officer’s calcula-
tion, the government filed a motion for an upward departure
and/or a variance. As grounds for the upward departure, the
government listed extraordinary cruelty to animals, extreme
4                 UNITED STATES v. HARGROVE
conduct, and inadequacy of Hargrove’s criminal history cate-
gory. As grounds for the upward variance, the government
noted the violent nature of dogfighting, Hargrove’s long-
standing involvement in dogfighting activities, the need for
deterrence, the need to protect the public, and the need to
avoid sentencing disparities. In support of the motion, the
government submitted a memorandum that included docu-
mentary and photo exhibits which detailed the condition of
the dogs seized from Hargrove’s property, a video clip of the
demonstration fight Hargrove arranged for the undercover
informant, and photos taken during the execution of the
search warrant on Hargrove’s property.

   At the beginning of the sentencing hearing, the district
court noted the probation officer’s recommended advisory
guideline range of 10-16 months and then heard Hargrove’s
objections. Again, Hargrove contended that the range should
be 0-6 months. After hearing from Hargrove, the court dis-
cussed with the probation officer the possibility of additional
increases to the offense level calculation for more than mini-
mal planning, vulnerable victims, and role in the offense. The
court then informed the parties that it intended to rely on these
enhancements to increase the recommended offense level.

   The district court then invited the government to present
evidence in support of its motion for an upward departure or
a variance. Among other things, the government presented the
testimony of Special Agent Mark Barnhart, who described the
tools of the dogfighting trade that trainers use to increase a
dog’s aggressiveness and stamina, recounted the results from
the search of Hargrove’s property, and described the injuries
that dogs often sustain during fights. The government then
repeated its request for an upward departure or, alternatively,
for an upward variance pursuant to 18 U.S.C. § 3553(a).
Regarding the variance request, the government pointed to the
violent nature of dogfighting and Hargrove’s long-standing
involvement in breeding and training dogs for fighting. The
government also noted that Hargrove had not been deterred
                  UNITED STATES v. HARGROVE                   5
by his prior dogfighting-related convictions, and it stated that
he deserved a longer sentence than other federal dogfighting
convicts. The government requested a departure or variance
up to the statutory maximum term of 60 months.

   The district court announced that it was prepared to sen-
tence Hargrove both under the guidelines and with an upward
departure and upward variance. The court expressed its dissat-
isfaction with the "irrationality" of the dogfighting guideline
provision, noting with respect to the guideline calculation of
0-6 months that Hargrove advocated: "I would say that other
than the criminal dog fighters in America, every other person
in America would be shocked beyond belief that you could do
what [Hargrove] did and come out with a federal sentence of
zero to six months. . . . No one could defend that. No judges.
No legislators. No president." J.A. 135.

   The court then heard from Hargrove’s counsel, who
emphasized that Hargrove was a highly decorated military
veteran who had been changed by his experience in Vietnam.
Counsel also noted that in cases cited by the government
involving similar activities, the defendants received imprison-
ment sentences of between 12 and 24 months. Finally, coun-
sel emphasized that Hargrove had been fully compliant with
his release conditions following his arrest. Hargrove then
addressed the court, stating that he thought his involvement in
dogfighting was wrong and that he had been backing away
from it for years.

   The court then announced that its guidelines calculations
led to a sentencing range of 41-51 months, and it stated that
it would sentence Hargrove to 51 months if imposing sen-
tence under that range. However, the court further stated that
an upward departure and an upward variance to 60 months
were appropriate. In response to a query from the govern-
ment, the court stated: "If I had sustained the Defendant’s
objections and come up with a Guideline range that the
Defendant did not object to, I would still have imposed both
6                    UNITED STATES v. HARGROVE
the upward departure to 60 months and an upward variance to
60 months." J.A. at 147.1

   In a written statement setting forth the reasons for imposing
a sentence outside the guideline range, the court explained:

        [T]he court found under [18 U.S.C. §] 3553 that the
        nature of the offense was extreme cruelty, the [his-
        tory] and characteristics of the defendant were such
        that he lack[ed] any remorse or sympathy for his
        actions and that he had been engaged undeterred in
        this behavior for over 40 years showing also a lack
        of respect for the law. The sentence is a [deterrence]
        for future crimes and diminishes unwarranted sen-
        tencing [disparities] among similarly situated defen-
        dants.

J.A. 176.

                                    II

   "Federal sentencing law requires the district judge in every
case to impose ‘a sentence sufficient, but not greater than nec-
essary, to comply with’ the purposes of federal sentencing, in
light of the Guidelines and other § 3553(a) factors." Freeman
v. United States, 131 S.Ct. 2685, 2692 (2011) (quoting 18
U.S.C. § 3553(a)). Under the current sentencing regime, "dis-
trict courts may impose sentences within statutory limits
based on appropriate consideration of all of the factors listed
in § 3553(a), subject to appellate review for ‘reasonable-
ness.’" Pepper v. United States, 131 S.Ct. 1229, 1241 (2011).
    1
    The court’s comments indicate its intent to both depart and vary
upward, but the Judgment indicates that the court only varied upward from
the guideline range. See J.A. 175-76. For our purposes, this apparent dis-
crepancy is immaterial. See United States v. Diosdado-Star, 630 F.3d 359,
365 (4th Cir.), cert. denied, 131 S.Ct. 2946 (2011) (noting "the practical
effects of applying either a departure or a variance are the same").
                  UNITED STATES v. HARGROVE                    7
"Reasonableness review has procedural and substantive com-
ponents." United States v. Mendoza-Mendoza, 597 F.3d 212,
216 (4th Cir. 2010). "Procedural reasonableness evaluates the
method used to determine a defendant’s sentence. . . . Sub-
stantive reasonableness examines the totality of the circum-
stances to see whether the sentencing court abused its
discretion in concluding that the sentence it chose satisfied the
standards set forth in § 3553(a)." Mendoza-Mendoza, 597
F.3d at 216.

                               A.

   Although the sentencing guidelines are only advisory,
improper calculation of a guideline range constitutes signifi-
cant procedural error, making the sentence procedurally
unreasonable and subject to being vacated. United States v.
Clay, 627 F.3d 959, 970 (4th Cir. 2010). Hargrove argues that
he should be resentenced because the district court incorrectly
applied three sentencing enhancements and incorrectly deter-
mined his relevant conduct. He maintains that, without these
errors, his guideline range would have been 0-6 months rather
than the 41-51 month range used by the court. The govern-
ment concedes that the court erroneously calculated Har-
grove’s guideline range by misapplying two enhancements.
Of course, we are not bound by the government’s concession
of error, United States v. Boulware, 604 F.3d 832, 837 (4th
Cir. 2010), but if we agreed with the government and if we
ended the analysis at this point, we would be compelled to
vacate Hargrove’s sentence and remand for resentencing.

   However, as with most types of errors in a criminal pro-
ceeding, "procedural errors at sentencing . . . are routinely
subject to harmlessness review." Puckett v. United States, 556
U.S. 129, 141 (2009); see also Zedner v. United States, 547
U.S. 489, 507 (2006) (noting that "[h]armless-error review . . .
presumptively applies to all errors where a proper objection
is made" (emphasis in original; internal quotation marks omit-
8                  UNITED STATES v. HARGROVE
ted)).2 In order to prevail on harmlessness review, the govern-
ment must show that an error did not affect a defendant’s
"substantial rights." United States v. Robinson, 460 F.3d 550,
557 (4th Cir. 2006). A sentencing error is harmless "if the
resulting sentence was not longer than that to which [the
defendant] would otherwise be subject." United States v.
Mehta, 594 F.3d 277, 283 (4th Cir. 2010) (internal quotation
marks omitted). In performing harmless-error review, an
appellate court may assume that a sentencing error occurred
and proceed to examine whether the error affected the sen-
tence imposed. See, e.g., Jones v. United States, 527 U.S. 373,
402 (1999) (discussing harmless-error review of death sen-
tences).

   The government contends that regardless of any errors the
district court may have made in calculating Hargrove’s guide-
line range, the errors are harmless and resentencing is unnec-
essary because the court expressly imposed a substantively
reasonable alternate sentence based on the § 3553(a) factors.
For support, the government specifically points to our deci-
sion in United States v. Savillon-Matute, 636 F.3d 119 (4th
Cir.), cert. denied, 132 S.Ct. 454 (2011).

   In Savillon-Matute, the defendant appealed his 36-month
upward variance sentence, arguing that he should be resen-
tenced because the district court incorrectly increased his base
offense level by eight levels. The propriety of that offense-
level enhancement hinged on the applicability of the modified
categorical approach established in Shepard v. United States,
544 U.S. 13 (2005), as it pertained to the defendant’s prior
conviction. Without the asserted guideline calculation error,
the guideline range would have been 4-10 months rather than
the 12-18 month range applied by the court. Using an "as-
sumed error harmlessness inquiry," we affirmed the sentence
    2
   Harmlessness review is mandated generally by 28 U.S.C. § 2111 and
Fed. R. Crim. P. 52(a).
                     UNITED STATES v. HARGROVE                           9
"without reaching the merits of the claimed guideline error."
Savillon-Matute, 636 F.3d at 123-24.

   As we explained, the assumed error harmlessness inquiry
"requires (1) ‘knowledge that the district court would have
reached the same result even if it had decided the guidelines
issue the other way,’ and (2) ‘a determination that the sen-
tence would be reasonable even if the guidelines issue had
been decided in the defendant’s favor.’" Id. at 123 (quoting
United States v. Keene, 470 F.3d 1347, 1349 (11th Cir.
2006)). We explained the point underlying this inquiry: "‘[I]t
would make no sense to set aside [a] reasonable sentence and
send the case back to the district court since it has already told
us that it would impose exactly the same sentence, a sentence
we would be compelled to affirm.’" Savillon-Matute, 636
F.3d at 123 (quoting Keene, 470 F.3d at 1350).3

   Applying the inquiry to the facts of that case, we concluded
with respect to the first part of the analysis that although the
district court did not specifically state that it would have
imposed the same sentence without the enhancement, its com-
ments throughout the sentencing hearing showed that it would
have done so. As to the second part of the analysis, we con-
cluded that even if the correct guideline range was 4-10
months, the court adequately explained the sentence in accord
with the § 3553(a) factors.

  We have applied Savillon-Matute in several subsequent
cases. See, e.g., United States v. Shrader, 675 F.3d 300, 315
  3
    We had previously reviewed an alternate sentence in performing harm-
lessness review. In United States v. Revels, 455 F.3d 448 (4th Cir. 2006),
we found the district court’s Sixth Amendment error in applying the sen-
tencing guidelines in a mandatory fashion to be harmless where the court
announced, as an alternate sentence, that it would have imposed the same
sentence under § 3553(a) using an advisory guideline system. We noted
that resentencing in that instance would be "little more than an empty for-
mality, for the sentence the district court would impose on remand is a
foregone conclusion." Id. at 452.
10                    UNITED STATES v. HARGROVE
(4th Cir. 2012) ("We . . . need not address the propriety of the
ACCA enhancement, because an upward variance or depar-
ture in this case would produce exactly the same result and
because the transcript makes clear that the sentence herein,
irrespective of any ACCA enhancement, plainly effectuated
the trial court’s sentencing intent."); United States v. Rivera-
Santana, 668 F.3d 95, 103 (4th Cir. 2012) (explaining that
"we are, in any event, entitled to affirm the sentence imposed
— assuming its substantive reasonableness — because any
procedural error that may have been made in calculating
either of the two departures would necessarily be harmless").
Other circuit courts of appeals have ruled similarly. See, e.g.,
United States v. Waller, 689 F.3d 947, 958 (8th Cir. 2012);
United States v. Richardson, 676 F.3d 491, 510-511 (5th Cir.
2012); United States v. Hill, 645 F.3d 900, 912-13 (7th Cir.
2011).

   Hargrove contends that Savillon-Matute must be read nar-
rowly to apply only under the unique circumstances of that
case (i.e., involving the Shepard issue), and that application
of the assumed error harmlessness inquiry in this case runs
afoul of well-settled precedent requiring the district court to
calculate the guidelines correctly. In his view, reviewing sen-
tences under that inquiry "would erode any incentive for dis-
trict courts to address and accurately decide Guideline issues
and would grant them a degree of discretion almost exactly
comparable to what they enjoyed in the pre-Guidelines sys-
tem." Reply Brief for Appellant, at 13. We disagree.4
  4
    At oral argument, Hargrove asserted that an alternate sentence such as
the one imposed in this case constitutes structural error that is not suscepti-
ble to harmlessness review. We find no merit to this assertion. See Wash-
ington v. Recuenco, 548 U.S. 212, 218 (2006) ("Only in rare cases has this
Court held that an error is structural, and thus requires automatic rever-
sal."); United States v. White, 405 F.3d 208, 222 (4th Cir. 2005) ("We
decline to classify the error of sentencing a defendant under the pre-
Booker mandatory guidelines regime as a structural error.").
                     UNITED STATES v. HARGROVE                           11
   As an initial matter, we reject Hargrove’s narrow reading
of Savillon-Matute. Although the precise legal issue there did
involve the potential application of Shepard, the broader
question before us was the reasonableness of the sentence in
light of the defendant’s claim that his guideline range was
miscalculated. In that regard, Savillon-Matute is indistinguish-
able from this case.

   In any event, we believe that Hargrove misstates the impact
of the assumed error harmlessness inquiry. The guidelines
"provide a framework or starting point . . . for the [district
court’s] exercise of discretion," Freeman, 131 S.Ct. at 2692,
and "a district court should begin all sentencing proceedings
by correctly calculating the applicable Guidelines range,"
Gall v. United States, 552 U.S. 38, 49 (2007). However, con-
sistent with the basic mandate that we review most errors for
harmlessness, the assumed error harmlessness inquiry is an
appellate tool that we utilize in appropriate circumstances to
avoid the "empty formality" of an unnecessary remand where
it is clear that an asserted guideline miscalculation did not
affect the ultimate sentence. This appellate standard of review
does not allow district courts to ignore their responsibility to
consider the guidelines in a meaningful manner when sentenc-
ing a defendant. See generally Rita v. United States, 551 U.S.
338, 351 (2007) (noting that the presumption of reasonable-
ness of a within-guidelines sentence applies only on appellate
review and does not affect the district court’s sentencing obli-
gations). Nothing in Savillon-Matute suggests otherwise, and
the district court below certainly did not fail to consider the
guidelines in a meaningful manner (even if, as the parties
agree, it erred in its sentencing range calculation).5
  5
    Likewise, the district court in Savillon-Matute appears to have care-
fully considered the guidelines, but it simply chose a sentencing range that
differed from what the defendant sought.
12                UNITED STATES v. HARGROVE
                               B.

   We now apply the assumed error harmlessness inquiry to
the facts of this case. Under the first step of the analysis, we
have no difficulty in concluding that the district court would
have sentenced Hargrove to 60 months even if the guideline
range was 0-6 months. The court expressly told us so. The
dispositive question, therefore, is whether the upward vari-
ance to 60 months from an assumed guideline range of 0-6
months is substantively reasonable under the facts of this
case. Mindful of our deferential standard of review, Savillon-
Matute, 636 F.3d at 124, we conclude that it is.

   The fact that "a variance sentence deviates significantly
from the advisory Guidelines range . . . does not alone render
it presumptively unreasonable." Rivera-Santana, 668 F.3d at
106. When reviewing substantive reasonableness, we "may
consider the extent of the deviation [from the guidelines
range], but must give due deference to the district court’s
decision that the § 3553(a) factors, on a whole, justify the
extent of the variance." Gall, 552 U.S. at 51. Section 3553(a)
instructs the district court to consider (1) offense and offender
characteristics; (2) the need for a sentence to reflect the basic
aims of sentencing (i.e., retribution, deterrence, incapacita-
tion, and rehabilitation); (3) the sentences legally available;
(4) the sentencing guidelines; (5) any Sentencing Commission
policy statements; (6) the need to avoid unwarranted dispari-
ties; and (7) the need for restitution. The record reflects that
the district court conducted a thorough individualized assess-
ment of Hargrove and his offense conduct in light of these
factors.

   For example, the district court was well aware of the nature
and circumstances of Hargrove’s offense. The presentence
investigation report, the government’s sentencing memoran-
dum, and the testimony of Special Agent Barnhart detailed
Hargrove’s cruel and barbaric treatment of the dogs he trained
to fight. The court was also able to view evidence pertaining
                     UNITED STATES v. HARGROVE                           13
to Hargrove’s mistreatment of dogs, and it described the
offense conduct as being "incredibly barbaric." J.A. 134.

   In addition, the district court considered Hargrove’s history
and characteristics. While acknowledging that Hargrove was
a military veteran who had provided heroic service to his
country, the court noted that he chose to "discard all of that
for this life of brutality and life of cruelty." J.A. 137. The
court observed that Hargrove’s involvement in dogfighting
became "the most prominent, distinguishing characteristic of
his life," J.A. 138, and it questioned whether Hargrove truly
appreciated the wrongfulness of his conduct and accepted full
responsibility for the damage his behavior caused.

   The district court also considered the need for the sentence
to reflect the seriousness of the offense, to promote respect for
the law, to provide just punishment for the offense, and to
afford adequate deterrence to criminal conduct. The court
knew from Hargrove’s admissions that he had been involved
in dogfighting and training for several decades and that it was
difficult for him to keep away from dogfighting because it
was a big part of his life. Additionally, the court noted that
Hargrove planned his extensive involvement in this criminal
activity, and it expressed concern about the danger that his
conduct presented to others, stating that he was "introducing
into the society . . . animals who have been so deranged that
they become a threat, a danger to humanity." J.A. 140.6
  6
    In arguing that his sentence is substantively unreasonable, Hargrove
points to other dogfighting sentences and contends that his sentence
creates an improper sentencing disparity. "Put succinctly, we are unwilling
to isolate a possible sentencing disparity to the exclusion of all the other
§ 3553(a) factors." Rivera-Santana, 668 F.3d at 106 (internal quotation
marks omitted). In any event, we find that cases cited by Hargrove do not
involve similarly situated defendants. Hargrove also contends that because
he received the statutory maximum sentence, he received no credit for his
acceptance of responsibility. However, the record reflects that acceptance
of responsibility was included in the guideline calculation (at any range),
and we hold that a sentence is not per se unreasonable simply because the
district court imposes a sentence at the statutory maximum on a defendant
who has accepted responsibility.
14                 UNITED STATES v. HARGROVE
   In short, the court made abundantly clear that even if Har-
grove’s sentencing guideline range was 0-6 months, it
believed a 60-month sentence was necessary to accomplish
the objectives of sentencing. Given the record before us, we
cannot conclude that the court’s exercise of its sentencing dis-
cretion in imposing a 60-month sentence is unreasonable.

                              III

     Based on the foregoing, we affirm Hargrove’s sentence.
                                                   AFFIRMED